Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The drawings are objected to because all blocks in figures 1-3 must have descriptive legends. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed
publication, or in public use, on sale, or otherwise available to the public
before the effective filing date of the claimed invention.

4. Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Daoura et al. (2022/0225070).

   For claim 1, Daoura et al. (2022/0225070) discloses a system/method comprising : a method for motion-based beacon advertisement, comprising: detecting a motion event via a motion sensor ( See paragraph 0017 lines 2-3); initiating a timer for a predetermined time in response to the detected motion event( See paragraph 0009 lines 1-9); broadcasting a beacon message in response to the detected motion event( See paragraph 0022 lines 1-12); and terminating the broadcast of the beacon message upon expiration of the time( See paragraph 0020 lines 2-5 and paragraph 0102); wherein broadcasting the beacon message comprises repetitively broadcasting the beacon message according to an advertising interval (See paragraph 0012 lines 2-8) further comprising: initiating the broadcast of the beacon message upon initiation of the timer( See paragraph 0009 lines 2-9). For dependent claims 2 and 4-7, Daoura et al. (2022/0225070) further comprising: limiting a transmit power for the broadcast of the beacon message based on a coverage area of the motion sensor( See paragraph 0005 lines 1-6);

further comprising: transmitting the beacon message via a directional antenna, wherein the directional antenna directs the beacon message toward a coverage area of the motion sensor; and wherein detecting a motion event comprises detecting a motion event in an external area to an access barrier, and wherein the access barrier separates the external area from an internal area ( See boxes 143-A-143 C).

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that
the claimed invention is not identically disclosed as set forth in section
102, if the differences between the claimed invention and the prior art are
such that the claimed invention as a whole would have been obvious

before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention
was made.

7. Claims 11,12,14,15,16,17 , and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daouet al. (2022/0225070) in view of Ling (2017/0238304).

For claims 11,12,14,15,16,17 , and 20, Daouet al. (2022/0225070)
discloses all the subject matter of the claimed invention with the exception of a memory and a processor a communication network. Ling et al. § 207 7/0288304) form the same or similar fields of endeavor teaches a provision of a memory and a processor ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use the memory and the processor as taught by Ling et a. in the communications of Ericsson for the purpose of providing code to execute to processing.

8. Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daouet al. (2022/0225070)

For claims 9-10 and 18-19, Daouet al. (2022/0225070) discloses all the subject matter of the claimed invention with the exception of wherein the predetermined time is less than 30 seconds and wherein the predetermined time is less than 10 seconds. However wherein the predetermined time is less than 30 seconds and wherein the
predetermined time is less than 10 seconds are well -known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use wherein the predetermined time is less than 30 seconds and wherein the predetermined time is less than 10 seconds as well-known in the art in the communication network of Daoura et al. for the purpose of setting up the predetermined time in the network.

10. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Daouet al. (2022/0225070) in view of Kimura et al. (2016/02691 80).

For claim 3, Daouet et al. discloses all the subject matter of the claimed invention with the exception of the data payload including byte sequence in a communications network. Kimura et al. from the same or similar fields of endeavor teach a provision of the byte sequence ( See paragraph 0131 lines 1-3). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use the byte sequence as taught by Kimura et al. in the communications network of Daouet et al. for the purpose of using the data payload.

11. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daouet al. (2022/0225070) in view of Ling and further in view of Kimura et al. (2016/0269180). For claim 9, Daouet et al. and Ling discloses all the subject matter of the claimed invention with the exception of the data payload including byte sequence in a communications network. Kimura et al. from the same or similar fields of endeavor teach a provision of the byte sequence ( See paragraph 0131 lines 1-3). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use the byte sequence as taught by Kimura et al. in the communications network of Daouet et al. and Ling for the purpose of using the data payload.

12. Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
In the remarks of 11/15/2022, applicant traverses the rejection under 102/103. The traversal is based on the ground that reference does not teach a timer that is initiated in response to a motion event, and that terminates after a predetermined time. This argument is not found to be persuasive. Applicant’s attention is directed at paragraph 0009 lines 109 and paragraph 0020 lines 1-12 and paragraph 0102  wherein it teaches a timer that is initiated in response to a motion event, and that terminates after a predetermined time.

13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476